DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to a RCE filed on 06/03/2020.
Claims 1-5, 7-8, 10-13 are pending.  Applicant has cancelled claims 6, 9 and 14-22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2020 has been entered.

Claim Objections
Claims 1-5, 7-8, 10-13 are objected to because of the following informalities:  
In Claim 1,

Line 2, it is suggested to amend “of modified starch” to “of a modified starch” in order ensure proper antecedent basis in the claim.
Line 2, it is suggested to amend “of synthetic dry polymer” to “of a synthetic dry polymer” in order ensure proper antecedent basis in the claim.
Line 3, it is suggested to amend “wherein the synthetic polymer” to “wherein one or more types of the synthetic dry polymer” in order to provide clarity in the claim.
Line 4, it is suggested to amend “wherein the modified starch is in the form” to “wherein one or more types of the modified starch is in a form” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.
Line 5, it is suggested to amend “wherein the synthetic polymer” to “wherein one or more types of the synthetic dry polymer” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 2,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “the composition comprises:” to “the binder composition comprises:” in order to provide clarity in the claim.
Line 2, it is suggested to amend “by weight one or more types of” to “by weight of one or more types of the” in order to provide clarity in the claim.
Line 3, it is suggested to amend “by weight one or more types of” to “by weight of one or more types of the” in order to provide clarity in the claim.

In Claim 3,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “the composition comprises:” to “the binder composition comprises:” in order to provide clarity in the claim.
Line 2, it is suggested to amend “by weight one or more types of” to “by weight of one or more types of the” in order to provide clarity in the claim.
Line 3, it is suggested to amend “by weight one or more types of” to “by weight of one or more types of the” in order to provide clarity in the claim.

In Claim 4,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “wherein the modified starch” to “wherein one or more types of the modified starch” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 5
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 2, it is suggested to amend “types of alkaline” to “types of an alkaline” in order to provide clarity in the claim.

In Claim 7,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “wherein the synthetic dry polymer” to “wherein one or more types of the synthetic dry polymer” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 8,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “wherein the synthetic dry polymer” to “wherein one or more types of the synthetic dry polymer” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 10,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “the synthetic dry polymer” to “one or more types of the synthetic dry polymer” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 11,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 1, it is suggested to amend “the modified starch” to “of one or more types of the modified starch” in order to provide clarity in the claim and to ensure proper antecedent basis in the claim.

In Claim 12,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Line 3, it is suggested to amend “the starch and polymer” to “the gelled corn starch and the copolymer of acrylamide and acrylic acid” ensure proper antecedent basis and to provide clarity in the claim.

In Claim 13,
Line 1, it is suggested to amend “The composition” to “The binder composition” in order to provide clarity in the claim.
Lines 2-3, it is suggested to amend “the starch and polymer” to “the gelled corn starch and the copolymer of acrylamide and acrylic acid” ensure proper antecedent basis and to provide clarity in the claim.

Appropriate correction are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:




Claim 1-5, 7-8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “types of modified starch” and “types” of synthetic dry polymer where the addition of the word “types” extends the scope of the claims so as to render them indefinite since it is unclear what “types” are intended to convey. The addition of the word “types” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Clarification is requested.  
Claims 2-3 line 2-3,  recites “types of modified starch” and “types” of synthetic dry polymer where the addition of the word “types” extends the scope of the claims so as to render them indefinite since it is unclear what “types” are intended to convey. The addition of the word “types” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Clarification is requested.  
Claim 5 line 2, recites “types of modified starch” and “types” of synthetic dry polymer where the addition of the word “types” extends the scope of the claims so as to render them indefinite since it is unclear what “types” are intended to convey. The addition of the word “types” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim 11 line 1, recites “25% modified starch” where “%”  referenced in the claim is not clear if “%” referred as volume %, weight %, mass% or mole% and is not clear if it is based on a total weight of the binder composition.  Examiner has interpreted “%” as “wt%”.  Clarification is requested.
Claims 12 and 13 recites “gelled corn starch” and “copolymer acrylamide and acrylic acid” and the particles having size ratio of starch and polymer is not clear since claims 12 and 13 are depend on claim 1 wherein claim 1 does not mention “gelled corn starch” and “copolymer acrylamide and acrylic acid”.  Gelled corn starch is one type of modified starch and copolymer acrylamide and acrylic acid are one type of synthetic dry polymer.    Clarification is requested.
Claim 12, recites “20 to about 50% gelled corn starch” and “50 to about 80% copolymer acrylamide and acrylic acid” and “80% of the starch” where “%” referenced in the claim is not clear if “%” refer to as volume %, weight %, mass% or mole% and is not clear if it is based on a total weight of the binder composition.  Examiner has interpreted “%” as “wt%”.  Clarification is requested.
Claim 13, recites “20 to about 30% gelled corn starch” and “70 to about 80% copolymer acrylamide and acrylic acid” where “%” referenced in the claim is not clear if “%” refer to as volume %, weight %, mass% or mole% and is not clear if it is based on a total weight of the binder composition.  Examiner has interpreted “%” as “wt%”.  Clarification is requested.
Regarding dependent claims 4, 7-8 and 10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 recites “gelled corn starch”, “copolymer of acrylamide and acrylic acid” and “starch” and “polymer” and claims 12 and 13 are depend on claim 1 wherein claim 1 does not mention or recite “gelled corn starch”, “copolymer of acrylamide and acrylic acid” and “starch” and “polymer”. However, Claim 4 mentions “gelled corn starch” and Claim 8 mentions “copolymer of acrylamide and acrylic acid”.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872 A1) and in further view of Qian et al (CN101985689, machine translation).

Regarding claims 1-4,7,8, 10-11, Owen teaches a binder composition for metal (i.e., iron, Col.1 lines 36-39, abstract) ore pellets comprising preferred group of polymers of acrylamide and prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Owen does not explicitly disclose or suggest net anionic charge of from 5 to 40 mole% charge and wherein the modified starch is in form of particles having median size of 50-250 microns.
	However, Martikainen teaches binder composition for agglomerating iron ore fines comprising 30-80 wt% of one or more types of anionic or nonionic acrylamide containing polymer and anionic acrylamide containing polymer comprising acrylic acid (abstract, paragraphs 0017-0018) and further teaches having particle size of 20-1000 um (paragraph 0019).  Martikainen does not explicitly suggest  a net anionic charge from 5-40 mole% charge but Martikainen teaches polymer containing anionic monomer in amount of 5-60 wt% (paragraphs 0021-0022) and further teaches having low ionic charge (paragraph 0017), therefore 5-40 mole% of net anionic charge would be expected unless otherwise shown by applicant. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Given Owen and Martikainen are both directed to binder composition for iron ores pellets and further Owen teaching polymer comprising acrylamide and acrylic acid while Martikainen suggested the anionic or nonionic acrylamide containing polymer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the anionic monomers with low ionic charge such as 5-40 mole% of polymer of Martikainen with Owen which offers economic and performance advantages over other polymer-based binder compositions as taught by Martikainen (paragraph 0012).
Martikainen does not explicitly disclose or suggest the modified starch is in form of particles having median size of 50-250 microns.
However, Qian teaches binder composite for iron ore pellets comprising sodium bentonite, rectorite, additives wherein additives are thickeners comprising of polyacrylamide and modified starch with a particle size of less than 200 mesh (equivalent to less than 74 microns, paragraphs 0027, 0035, 0039). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, Qian, Owen and Martikainen are directed to binder composition for iron ore pellets, therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the less than 200 mesh of additive (i.e., modified starch) of 

Regarding claim 5, Owens teaches the binder composition comprising of alkali metal hydroxides, ammonium or amine (Col.5 lines 5-6, considered as alkaline materials).

Regarding claims 12 and 13, Owen teaching binder composition of iron ore comprising preferred polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, abstract, reads on limitation of one or more types of synthetic dry polymer, meets claims 7-8) in an amount of 0-90 wt% (Col.5 lines 53-54, meets claims 2-3, 10) with a particle size of 50-80 microns of polymer (Col.5 line 15) and polysaccharides  (i.e., gelatinized corn starch-meets claim 4, modified starch, reads on limitation of one or more types of modified starch, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt% (col.5 line 55, meets claims 2-3, 11) while Qian suggesting particle of size of modified starch of less than 200 mesh which is equivalent to less than 74 microns (paragraphs 0027,0035,0039), therefore the particle size ratio of 1:1 to about 1:1.15 would be expected (for example, if particle size of modified starch is 50 micron and polymer particle size is 50 micron which would be equivalent to 1:1 ratio). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 4-7, filed on 06/03/2020 with respect to the rejections of claims 11-4, 7-8 and 10-13 under 35 U.S.C. 103 over Owen et al (US Patent No.: 5,112,391) in view of Allen et al (US Patent No.: 4,684,549) have been fully considered and persuasive.
In response to the amendment, regarding modified starch in form of particles having media size of 50-250 microns, it is agreed that Owen and Allen does not meet the present claimed invention.  Therefore, the previous U.S.C. 103 rejection Owen and Allen are withdrawn from the record.
However, upon further consideration, a reference, namely Owen (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872) and in further view of Qian et al (CN101985689, machine translation) brought to the Examiner’s attention which teaches present claimed invention, in particular to modified starch particle size is met by Qian et al and therefore, new set of rejections are provided as set forth above.
Further examiner has made a new rejections of 112(b) and 112(d) as set forth above.
Further examiner has made new claim objections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/11/2021